Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159981(52)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 159981                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 340859
                                                                     Huron CC: 17-105478-AR
  VICTORIA CATHERINE PAGANO,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before March 10, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2020

                                                                                Clerk